BLAND, P. J.
1. The circuit court seems to have been of the opinion that a city of the fourth class is without power to pass an ordinance making it a misdemeanor for one to exhibit himself in a public place in a city in a drunken condition, for the reason that the Legislature had not seen fit to make it an offense against the State for one to publicly exhibit himself while in such condition.
Section 5957, Revised Statutes 1899, among other powers confers upon the mayor and board of aldermen of a city of the fourth class power to “enact and ordain any and all oidinances not repugnant to the Constitution and laws of this State, and such as they shall deem expedient for the good government of the city, the-preservation of peace and good order,” etc.
In Green City v. Holsinger, 76 Mo. App. 1. c. 569, the Kansas City Court of Appeals, speaking- through Ellison, J., said: “That drunkenness in the public places of a municipality is a matter of police regulation there can be no doubt. The mere fact that the power to suppress drunkenness is specifically stated in some charters, does not signify that it is not embraced in the genera] provision as to police power contained in charters which make no specific mention of such offense. ’
*281In the City of Gallatin v. Tarwater, 143 Mo. 1. c. 45, the Supreme Court said: “The exhibition of one’s self in a condition tending in and of itself to degrade the public morals, to annoy and inconvenience the citizens in the discharge of their daily duties, and to destroy the peace, comfort and good order and well-being of society, is an offense, which is the proper subject of police regulation and has been so regarded both in this country and England, ever since the reign of James the first,” citing many authorities.
Such being the case there can be no doubt of the authority of the mayor and board of aldermen of a city of the fourth class to pass an ordinance to punish the offense under the general power to pass such ordinances as “shall be deemed expedient for the good government of the city, the preservation of peace and good order,” etc.
2. The third ground of the motion to quash would deny to cities of the fourth class power to punish for the commission of any misdemeanor which was at the same time punishable under the laws of the State. This is not the law and never hás been in this State. City of St. Louis v. Schoenbusch, 95 Mo. 618; State ex rel. v. Walbridge, 119 Mo. 383. On the contrary, the law is that an acquittal or conviction under a city ordinance is no bar to a prosecution for the same offense by the State, and vice versa a conviction or acquittal under a State law is no bar to a prosecution for the same offense by a city. State v. Muir, 86 Mo. App. 642, approved in 164 Mo. 610.
The judgment is 'reversed and the cause remanded.
All concur.